ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
1.	Applicants’ amendment filed December 20, 2021 is acknowledged and has been entered.  Claims 1, 2, and 4-7 have been canceled.  Claim 3 has been amended.  New claims 8-29 have been added.  Claims 3 and 8-29      are now pending in the instant application.    

2.	Applicant’s election without traverse of Group II, claims 3 and 8-29, in the reply filed on December 20, 2021 is acknowledged.

3.	The following is an examiner’s statement of reasons for allowance:
The closest prior art of Donovan (PGPUB 2004/0086532) in view of Parkins et al (Pharmaceutical Science and Technology Today, 01 April 2000, 3(4):129-137) teach a pharmaceutical composition comprising botulinum neurotoxins (serotype A) 100Units to about 200Units, disaccharides (sucrose and trehalose), surfactants (polysorbate 80 and poloxamer 188) citrate and phosphate buffers and pH conditions of 5.0 to 6.9, as well as different modes of administration. The prior art also teaches lyophilization of the pharmaceutical composition.  However, the prior art does not disclose or suggest the claimed limitation of “wherein the composition retains at least about 50% of the theoretical maximum potency of the botulinum toxin following storage as a powder for three months at room temperature” or  “wherein the composition retains at least about 50% of the theoretical maximum potency of the botulinum toxin following storage as a powder for 0C.   The instant specification supports and enables the instantly claimed invention, see for example Tables 3 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Claims 3 and 8-29 have been allowed and renumbered 1- 23 respectively.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645